967 A.2d 142 (2009)
113 Conn.App. 904
Waverly KNIZE
v.
Francis KNIZE.
No. 29206.
Appellate Court of Connecticut.
Argued March 16, 2009.
Decided April 14, 2009.
DiPENTIMA, ROBINSON and FOTI, Js.
PER CURIAM.
Defendant's appeal from the Superior Court in the judicial district of Stamford-Norwalk, Tierney, J.
In this dissolution of marriage action, the defendant, Francis Knize, appeals from the judgment awarding attorney's fees to the plaintiff, Waverly Knize. After a scrupulous review of the record and briefs in this matter and a careful consideration of the oral arguments, we conclude that the defendant's claims are without merit.
The judgment is affirmed.